DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to the rejection of claims 1, 5, and 8, under 35 U.S.C. §103, have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn and the application is in condition for allowance. 

Allowable Subject Matter
	The following is an Examiner’s statement for reasons for allowance:

	Claims 1-22 are allowable over the prior art.

	The closest prior art of record, Friend, discloses a system for automated excavation planning and control. Friend further discloses storing a current landscape to be worked and calculating a virtual design surface, e.g., design cuts, and automatically performing methods of excavation planning. 

	With respect to claim 1, Friend taken either individually or in combination with other prior art of record fails to teach or suggest: “generate a command signal that causes the work implement to move along the virtual design surface from the excavation start position, determine whether the first design surface is located above the current landscape, and change a position of the first design surface so that the first design surface extends from the excavation start position and is disposed either along the current landscape or below the current landscape when it is determined that the first design surface is located above the current landscape.” (Emphasis added) in combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.

	Independent claims 5 and 8 recite substantially similar language and are allowed for the same reason as independent claim 1.
	
	Claims 2-4, 6-7, and 9-22 are allowed because they dependent from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662